Notice of Pre-AIA  or AIA  Status
The present application, filed on or after November 5, 2018 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 5, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 14 objected to because of the following informalities:  “a system for rank compounds.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. 
	Representative claim 1 recites, a method to rank compounds that interact with a protein of interest, the method comprising: 
a) automatically determining the different conformations a protein adopts; 
b) quantifying the relative probabilities that the protein adopts each of the conformations; 
c) executing logic that docks each compound against each conformation; 
d) automatically calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation; and 
a list of ranked compounds 
that effectively interact with the protein. 

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “executing logic that docks each compound against each conformation” is treated by the Examiner as belonging to Mental Processes. 
Also the step of “executing logic that docks each compound against each conformation; quantifying the relative probabilities that the protein adopts each of the conformations; calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation; a list of ranked compounds that effectively interact with the protein” are treated by the Examiner as belonging to mathematical concept grouping.
Similar limitations comprise the abstract ideas of Claim 14.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In claim 1: 
a method to rank compounds that interact with a protein of interest, the method comprising: 
automatically determining the different conformations a protein adopts;
automatically generating an output, wherein the output is. 
In claim 14: 
a system for rank compounds that interact with a protein of interest, the system comprising: 
a database containing compound data identifying at least two compounds of diverse structure; and at least one computing device in operable communication with the database, the at least one computing device to;
determine a plurality of conformations adopted by a protein;
generate output for display at a client device, the output comprising.
claim 1, the additional element in the preamble of “method to rank compounds that interact with a protein of interest, the method comprising:” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. Automatically determining the different conformations a protein adopts is a mere data gathering step.  This step along with steps/features of automatically generating an output, wherein the output is a list of ranked compounds only add an insignificant extra-solution activity to the judicial exception. 
Similar language is recited in other independent claims and their additional elements are not qualified for meaningful limitations for the same reasons.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
The additional elements such as “a) automatically determining the different conformations a protein adopts and d) automatically generating an output, wherein the output …” are well-understood and/or conventional in the relevant arts as evidenced from Sander (paragraph [0173]) and Hrnciar (paragraph [0151]). 
In conclusion, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
Therefore, the claims are not patent eligible.
claims 2-13 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

				  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4, 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sander (US 20130303387 A1) in view of Hrnciar (US 20090018777 A1). 
Regarding claim 1, Sander teaches 
a) automatically determining the different conformations a protein adopts ([0006]); 
b) quantifying the relative probabilities that the protein adopts each of the conformations 
([0012]); 
c) executing logic that docks each compound against each conformation ([0011]);
d) automatically calculating an average score for each compound, wherein the score is 
[0011]); and 
e) automatically generating an output, wherein the output is a list of ranked compounds 
that effectively interact with the protein ([0173]).
However, Sander does not teach a method to rank compounds that interact with a protein of interest, the method comprising. 
Hrnciar is an analogous art pertinent to the problem to be solved in this application and teaches a method to rank compounds that interact with a protein of interest, the method comprising ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sander to incorporate the teachings of Hrnciar in order to determine a method for different interactions, conformations and adaptations of protein. 

Regarding claim 14, Sander teaches 
a database containing compound data identifying at least two compounds of diverse structure ([0159]); and 
at least one computing device in operable communication with the database, the at least one computing device to (figs. 14-15 & [0086-0087]): 
determine a plurality of conformations adopted by a protein ([0006]); 
for each confirmation of the plurality of confirmations, calculate a probability that the protein adopts the conformation ([0012]); 
dock each compound of the at least two compounds against each of the plurality of conformations ([0011]); 
[0011]), wherein the average score is weighted based on the probability that the protein will adopt the conformation corresponding to the compound ([0011]); and 
generate output for display at a client device, the output comprising a list of ranked compounds that effectively interact with the protein ([0173]). 
However, Sander does not teach a system for rank compounds that interact with a protein of interest, the system comprising. 
Hrnciar is an analogous art pertinent to the problem to be solved in this application and teaches a system for rank compounds that interact with a protein of interest, the system comprising ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sander to incorporate the teachings of Hrnciar in order to determine a system for different interactions, conformations and adaptations of protein. 

Regarding claim 2, Sander in view of Hrnciar teach the method of claim 1, wherein the different conformations a protein adopts include hidden conformations ([0006], Sander). 

Regarding claim 4, Sander in view of Hrnciar teach the method of claim 1, wherein the average score is the relative binding affinity of the compound ([0005], Hrnciar).

Regarding claim 6, Sander in view of Hrnciar teach the method of claim 1, wherein one or more compounds effectively interact with any site on a protein, including an active site, [0004-0005] & [0058], Sander).

Regarding claim 7, Sander in view of Hrnciar teach the method of claim 1, wherein the compound is a competitive inhibitor, an allosteric inhibitor or allosteric activator ([0184], Sander).

Allowable Subject Matter
6.	There are no prior art rejections for claims 3, 5 & 8-13, however, their allowability cannot be determined until applicant has successfully overcome the 101 rejections set forth in this office action:
Claims 3, 5 & 8-13 are objected for further limit to rejected claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-1557.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NANA OWUSU ANSAH/Examiner, Art Unit 2863            
/NATALIE HULS/            Primary Examiner, Art Unit 2863